DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the amendment of the claims, the rejection of claims under 112 2nd paragraph has been withdrawn.

Response to Arguments
Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive. Applicant argues:
“The existing virtual reality system uses a manner of increasing the screen refresh rate to decrease the delay of images, but an increase of the screen refresh rate is limited by rendering capability of a graphics processor, making it difficult to solve the problem of poor display quality caused by the problem of image delay." That is, the technical problem solved by the present application is: how to solve the problem of poor display quality caused by the image delay issue without increasing the screen refresh rate in the application of a virtual reality (VR) system.
In contrast, paragraph [0008] of SHAO discloses that the technical problem it solves is: using a frame rate conversion method to process video such that, when an However, SHAO does not disclose that its technical solution is used for VR display nor does it teach or suggest how to solve the technical problems of the present application. That is, SHAO does not address the technical problem solved by the present application. 
Therefore, Applicant respectfully submits that CHOI and SHAO cannot be properly combined, as there is no proper basis for combining the references. Specifically, as indicated above, SHAO does not address the technical problem solved by the present application. Moreover, the electronic device of CHOI does not include a VR display apparatus, nor can it solve the technical problem of the present application. Therefore, when faced with SHAO’s technical solution, one skilled in the art would not conceive of combining the teachings of SHAO and CHOI in the manner contemplated in the Office Action. Such a combination (and the resulting modification) appears to be based solely on hindsight reasoning, which is clearly improper in formulating an obviousness type rejection.” 
(Remarks pages 16-17; emphasis added).

Examiner’s Response
virtual reality or that the display is VR display. While the specification discloses virtual reality, the claims do not. Therefore, the applicant is arguing something that is not found in the claims. Secondly, a frame rate converter is used to convert a video signal to a desired rate (i.e. refresh rate). For example, a display unit may display a video image with 120 Hz refresh rate, which may be output from a frame rate converter. When a user wants to view the projected image in a higher frame refresh rate, a frame refresh rate convertor may convert the video signal into a second video signal with a higher frame refresh rate, i.e., converting the first video signal into the second video signal with the higher resolution of, say, 1080P and a frame refresh rate of 240 Hz.  Thus, the argument that SHAO does not disclose that its technical solution is used for VR display nor does it teach or suggest how to solve the technical problems of the present application, is unpersuasive.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the examiner submits the technical solution to be solved in both the .
 

Claims 1, 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US 2007/0024025 A1 in view of Shao, US 2011/0141369 A1.

Considering claim 1, a video processing method, comprising: 
a) receiving motion information of a display apparatus (controller 180 receivers sensor 140 data sensing, Figs. 2 and 8).
b) determining, according to the motion information of the display apparatus and a motion threshold of the display apparatus, whether a motion state of the display apparatus has an effect on the display apparatus (stop providing content in response to determining the electronic device is in a moving state, S802, Fig.8; see also Figs. 11, 13 and 15).
Regarding the claimed “using a frame rate up-conversion image processing method based on motion compensation to process a video that is to be displayed by the display apparatus, if yes, stopping using the frame rate up-conversion image processing method based on motion compensation to process the video that is to be displayed by the display apparatus; and if no, continuing to use the frame rate up-conversion image (para. 0060)).  
Choi however does not specifically disclose stopping using the frame rate up-conversion based on motion compensation. 
In a similar field of art, Shao discloses video signal processing device and video signal processing method. Shao teaches correction unit and motion compensation unit (Abstract; Fig.2-3). Furthermore, Shao discloses correcting video signal using motion information. The Frame Rate Conversion system comprises motion compensation 55/57, and motion estimation 56, Fig.4. Also, Fig.8 teaches video processing method including determining whether or not conversion has been performed S25.  Correcting the video signal however may also include performing frame rate conversion on the input video signal to correct the video as desired before displaying the same on the screen or monitor. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Choi by providing the method of stopping the processing the video signal depending on the moving or motion state of the display device as taught by Shao, for the purpose of enhancing the utilization efficiency and flexibility of the reference of Choi by sensing the 

Regarding claim 8, see the rejection of claim 1. (Note: Choi discloses controller 180 comprising memory devices RAM 181 and ROM 182, Fig.3). 

Note:  claims 15-18 were inadvertently indicated in the previous office action as objected to or as dependent claims. However, claims 15-18 are independent claims and therefore claims 15-18 are rejected for the same reasons as shown in claims 1 and 8. 

Allowable Subject Matter
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Terajima, US 20100045872 discloses frame rate converting unit. Su et al, US 20200099900 teaches a frame refresh rate conversion process.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
November 8, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422